Name: 88/662/EEC: Council Decision of 21 December 1988 concerning the provisional application of the International Natural Rubber Agreement, 1987
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  chemistry;  United Nations
 Date Published: 1988-12-31

 31.12.1988 EN Official Journal of the European Communities L 382/39 COUNCIL DECISION of 21 December 1988 concerning the provisional application of the International Natural Rubber Agreement, 1987 (88/662/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the 1979 International Natural Rubber Agreement has expired; Whereas, pursuant to Decision 88/107-/EEC (1), the International Natural Rubber Agreement, 1987, hereinafter referred to as the 1987 Agreement, was signed by the Community and its Member States on 18 December 1987; Whereas it is desirable to ensure that the 1987 Agreement enters into force on a provisional basis not later than 1 January 1989; whereas, to this end, it is necessary for the Community and its Member States, in accordance with their requisite internal procedures and once these have been completed, to notify the Secretary-General of the United Nations Organization of their intention to apply the 1987 Agreement on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 Once they have completed the requisite internal procedures, the Community and its Member States shall notify the Secretary-General of the United Nations Organization of their intention to apply the International Natural Rubber Agreement, 1987, on a provisional basis, in accordance with Articles 59 (1) and 60 (2). Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the notification of provisional application of the 1987 Agreement on behalf of the Community. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No L 58, 3. 3. 1988, p. 18.